 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is effective as of March 4,
2008, by and among Neonode Inc., a Delaware corporation (the “Company”), and the
subscribers identified on Exhibit A hereto (each a “Subscriber” and collectively
“Subscribers”).
 
WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase from the Company, for up to
an aggregate of $4,500,000 (the "Purchase Price"), up to 1,800,000 shares of the
Company’s Common Stock, $0.001 par value (the “Common Stock”), at a per share
purchase price of $2.50 (the “Shares” or “Securities”). The forgoing transaction
is sometimes referred to as the “Offering.”
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:
 
1. Closing Date. The “Closing Date” shall be the date that the Purchase Price is
transmitted by wire transfer from the Escrow Account (as defined below) or
otherwise credited to or for the benefit of the Company. There may be multiple
Closing Dates. The consummation of the transactions contemplated herein shall
take place at the offices of Reed Smith, LLP II Embarcadero Center, 20th Floor,
San Francisco, CA 94111, or remotely via the exchange of documents and
signatures, upon the satisfaction or waiver of all conditions to closing set
forth in this Agreement. This subscription is submitted to you in accordance
with and subject to the terms and conditions described in this Subscription
Agreement, and the Confidential Private Placement Memorandum dated February 26,
2008, as amended or supplemented from time to time, including all documents
incorporated by reference therein and all attachments, schedules and exhibits
thereto (the “Memorandum”), relating to the Offering. Subject to the
satisfaction or waiver of the terms and conditions of this Agreement, on the
Closing Date, the Subscribers shall purchase and the Company shall sell to each
Subscriber the number of Shares set forth beside such Subscriber’s name on
Exhibit A at a price per Share of $2.50 for an aggregate cash payment equal to
the amount set forth beside such Subscriber’s name on Exhibit A. Pending the
occurrence of the Closing, Subscriber’s funds shall be deposited into an Escrow
account (“Escrow Account”) maintained by Signature Bank, a New York State
chartered bank, with offices at 261 Madison Avenue, New York, NY 10016 (“Escrow
Agent”) pursuant to an Escrow Agreement dated February 26, 2008 between the
Company, the Broker (as defined in Section 5 hereto) and the Escrow Agent.
Proceeds shall be released from the Escrow Account on the Closing Date.
 
2. Subscriber Representations and Warranties. Each Subscriber hereby represents
and warrants to and agrees with the Company that:


(a) Organization and Standing of the Subscriber. If Subscriber is an entity,
such Subscriber is a corporation, partnership or other entity duly incorporated
or organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization.


(b) Authorization and Power. The Subscriber has the requisite power and
authority to enter into and perform this Agreement and to purchase the Shares
being sold to it hereunder. The execution, delivery and performance of this
Agreement by the Subscriber and the consummation by it of the transactions
contemplated hereby and thereby have, if Subscriber is an entity, been duly
authorized by all necessary corporate or partnership action, and no further
consent or authorization of the Subscriber or its Board of Directors,
stockholders, partners, members, as the case may be, is required.
 
1

--------------------------------------------------------------------------------


 
(c) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Subscriber of the transactions contemplated hereby and
thereby or relating hereto do not and will not (i) result in a violation of the
Subscriber’s charter documents or bylaws or other organizational documents or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument or obligation to which the Subscriber is a party or by
which its properties or assets are bound, or result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Subscriber or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on the Subscriber). The Subscriber is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement, or to
purchase the Securities in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, the Subscriber is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Company herein.


(d) Information on Company. The Subscriber has been furnished with the
Memorandum and has been furnished with or has had access at the EDGAR Website of
the Commission to the Company's Form 10-K filed on January 29, 2007 for the
fiscal year ended October 31, 2006, and the financial statements included
therein for the year ended October 31, 2006, together with all subsequent
filings made with the Commission available at the EDGAR website including the
filings relating to the meeting of the Company’s stockholders held on August 10,
2007 (hereinafter referred to collectively as the "Reports"). In addition, the
Subscriber may have received in writing from the Company such other information
concerning its operations, financial condition and other matters as the
Subscriber has requested in writing, identified thereon as OTHER WRITTEN
INFORMATION (the Memorandum and such other information is collectively, the
"Other Written Information"), and considered all factors the Subscriber deems
material in deciding on the advisability of investing in the Securities. The
Other Written Information is qualified in its entirety by the information
disclosed by the Company in the Reports. The Subscriber has not relied upon any
representation or other information (oral or written) other than as stated in
the Reports or the Other Written Information or as contained in documents so
furnished to the Subscriber by the Company in writing. The Subscriber has had
the opportunity to obtain any additional information, to the extent the Company
had such information in their possession or could acquire it without
unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Memorandum and all documents received or reviewed
in connection with the purchase of the Securities and has had the opportunity to
have representatives of the Company provide him with such additional information
regarding the terms and conditions of this particular investment and the
financial condition, results of operations, business and prospects of the
Company deemed relevant by the Subscriber, and all such requested information,
to the extent the Company had such information in its possession or could
acquire it without unreasonable effort or expense, has been provided by the
Company in writing to the full satisfaction of the Subscriber.
 
(e) Information on Subscriber. The Subscriber is an "accredited investor", as
such term is defined in Regulation D promulgated by the Commission under the
1933 Act, is experienced in investments and business matters, has a preexisting
business relationship with the Broker (as defined in Section 5 herein), has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. The Subscriber has the authority and is
duly and legally qualified to purchase and own the Securities. The Subscriber is
aware that an investment in the Securities involves a number of very significant
risks and has carefully read and considered the matters set forth in the
Memorandum and, in particular, the matters under the caption “Risk Factors”
therein, and, in particular, acknowledges that such risks may materially
adversely affect the Company’s results of operations and future prospects. The
Subscriber is able to bear the risk of such investment for an indefinite period
and to afford a complete loss thereof. The information set forth on the
signature page hereto and in the Investor Questionnaire provided herewith
regarding the Subscriber is accurate.
 
2

--------------------------------------------------------------------------------


 
(f) Purchase of Shares. On the Closing Date, the Subscriber will purchase the
Shares as principal for its own account for investment only and not with a view
toward, or for resale in connection with, the public sale or any distribution
thereof.
 
(g) Compliance with Securities Laws. The Subscriber understands and agrees that
the Securities have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based in part on the accuracy of
the representations and warranties of the Subscriber contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. The Subscriber will comply with all applicable
rules and regulations in connection with the sales of the Securities including
laws relating to short sales.
(h) Shares Legend. The Shares shall bear the following or similar legend:
 
"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES."
 
(i) Communication of Offer. The offer to sell the Securities was directly
communicated to the Subscriber by the Company or the Broker. At no time was the
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.
 
3

--------------------------------------------------------------------------------


 
(j) Authority; Enforceability. This Agreement and other agreements delivered
together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and the Subscriber has full power and authority
necessary to enter into this Agreement and such other agreements and to perform
its obligations hereunder and under all other agreements entered into by the
Subscriber relating hereto.


(k) Restricted Securities. The Subscriber understands that the Securities have
not been registered under the 1933 Act and the Subscriber will not sell, offer
to sell, assign, pledge, hypothecate or otherwise transfer any of the Securities
unless pursuant to an effective registration statement under the 1933 Act, or
unless an exemption from registration is available. Notwithstanding anything to
the contrary contained in this Agreement, the Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity. Affiliate includes each
Subsidiary of the Subscriber. For purposes of this definition, “control” means
the power to direct the management and policies of such person or firm, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.


(l) No Governmental Review. The Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities or confirmed the accuracy
or determined the adequacy of the Memorandum. The Memorandum has not been
reviewed by any Federal, state or other regulatory authority.


(m) Correctness of Representations. The Subscriber represents as to the
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless the Subscriber otherwise notifies the
Company prior to the Closing Date shall be true and correct as of the Closing
Date.


(n) Survival. The foregoing representations and warranties shall survive the
Closing Date.
 
3. Company Representations and Warranties. The Company represents and warrants
to and agrees with the Subscriber that except as set forth or disclosed in any
Report or as disclosed in a Schedule attached hereto:
 
(a) Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect. For purposes of this
Agreement, a “Material Adverse Effect” shall mean a material adverse effect on
the financial condition, results of operations, prospects, properties or
business of the Company and its Subsidiaries taken as a whole. For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which more than
50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity. The Subsidiaries as of the Closing Date are
set forth on Schedule 3(a).
 
4

--------------------------------------------------------------------------------


 
(b) Outstanding Stock. All issued and outstanding shares of capital stock of the
Company and Subsidiary have been duly authorized and validly issued and are
fully paid and non-assessable.
 
(c) Authority; Enforceability. The Memorandum, this Agreement and any other
agreements delivered together with this Agreement or in connection herewith
(collectively “Transaction Documents”) have been duly authorized, executed and
delivered by the Company and are valid and binding agreements of the Company
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights generally and to
general principles of equity. The Company has full corporate power and authority
necessary to enter into and deliver the Transaction Documents and to perform its
obligations thereunder.
 
(d) Capitalization and Additional Issuances. The authorized and outstanding
capital stock of the Company and Subsidiaries as of the date of this Agreement
and the Closing Date (not including the Securities) are set forth on Schedule
3(d). There are no outstanding agreements or preemptive or similar rights
affecting the Company's Common Stock or equity and no outstanding rights,
warrants or options to acquire, or instruments convertible into or exchangeable
for, or agreements or understandings with respect to the sale or issuance of any
shares of Common Stock or equity of the Company or Subsidiaries or other equity
interest in the Company except as described on Schedule 3(d) or as disclosed in
the Reports.
 
(e) Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, the Nasdaq Capital Market (the “NCM”) or the Company's
shareholders is required for the execution by the Company of the Transaction
Documents and compliance and performance by the Company of its obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Securities. The Transaction Documents and the Company’s performance of
its obligations thereunder have been unanimously approved by the Company’s Board
of Directors.
 
(f) No Violation or Conflict. Assuming the representations and warranties of the
Subscriber in Section 2 are true and correct, neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under the
Transaction Documents by the Company will:
 
(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) to the Company's
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
"lock-up" or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party; or
 
5

--------------------------------------------------------------------------------


 
(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its Affiliates
except as described herein; or
 
(iii) except as described in Schedule 3(d), result in the activation of any
anti-dilution rights or a reset or repricing of any debt or security instrument
of any other creditor or equity holder of the Company, nor result in the
acceleration of the due date of any obligation of the Company.
 
(g) The Securities. The Securities upon issuance:
 
(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws;
 
(ii) have been, or will be, duly and validly authorized and on the date of
issuance of the Shares, such Shares will be duly and validly issued, fully paid
and non-assessable;
 
(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company;
 
(iv) will not subject the holders thereof to personal liability by reason of
being such holders; and
 
(v) assuming the representations and warranties of the Subscribers as set forth
in Section 2 hereof are true and correct, will not result in a violation of
Section 5 under the 1933 Act.
 
(h) Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction Documents.
Except as disclosed in the Reports, there is no pending or, to the best
knowledge of the Company, basis for or threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates which litigation
if adversely determined would have a Material Adverse Effect.
 
(i) No Market Manipulation. The Company and its Affiliates have not taken, and
will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold.
 
(j) Information Concerning Company. The Reports including the exhibits and
financial statements included therewith, and Other Written Information contain
all material information relating to the Company and its operations and
financial condition as of their respective dates which information is required
to be disclosed therein. Since the dates of the most recent financial statements
included in the Reports, and except as modified in the Other Written Information
or in the Schedules hereto, there has been no Material Adverse Event relating to
the Company's business, financial condition or affairs not disclosed in the
Reports. The Reports including the exhibits and financial statements included
therewith, and Other Written Information do not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, taken as a whole, not misleading in
light of the circumstances when made.
 
6

--------------------------------------------------------------------------------


 
(k) Stop Transfer. The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Subscriber.
 
(l) Defaults. Except as set forth in Schedule 3(l), the Company is not in
violation of its articles of incorporation or bylaws. The Company is (i) not in
default under or in violation of any other material agreement or instrument to
which it is a party or by which it or any of its properties are bound or
affected, which default or violation would have a Material Adverse Effect, (ii)
not in default with respect to any order of any court, arbitrator or
governmental body or subject to or party to any order of any court or
governmental authority arising out of any action, suit or proceeding under any
statute or other law respecting antitrust, monopoly, restraint of trade, unfair
competition or similar matters, or (iii) not in violation of any statute, rule
or regulation of any governmental authority which violation would have a
Material Adverse Effect.
 
(m) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the NCM which would
impair the exemptions relied upon in this Offering or the Company’s ability to
timely comply with its obligations hereunder. Neither the Company nor any of its
Affiliates will take any action or steps that would cause the offer or issuance
of the Securities to be integrated with other offerings which would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder. The Company will not conduct any offering
other than the transactions contemplated hereby that will be integrated with the
offer or issuance of the Securities that would impair the exemptions relied upon
in this Offering or the Company’s ability to timely comply with its obligations
hereunder.
 
(n) No General Solicitation. Neither the Company, nor any of its Affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.
 
(o) No Undisclosed Liabilities. The Company has no liabilities or obligations
which are material, individually or in the aggregate, other than those incurred
in the ordinary course of the Company businesses since the date of the most
recent audited financial statements of the Company contained in the Reports, and
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, except as disclosed in the Reports or on Schedule 3(o).
 
(p) No Undisclosed Events or Circumstances. Since the date of the most recent
audited financial statements of the Company contained in the Reports, no event
has occurred with respect to the Company or its businesses, properties,
operations or financial condition, that, under applicable law, rule or
regulation, requires public disclosure prior to the date hereof by the Company
but which has not been so publicly disclosed.
 
(q) Investment Company. Neither the Company nor any Affiliate of the Company is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
(r) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
7

--------------------------------------------------------------------------------




(s) Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the Securities Exchange Act of
1934, as amended (the "1934 Act") and has a class of Common Stock registered
pursuant to Section 12(g) of the 1934 Act. Pursuant to the provisions of the
1934 Act, the Company has timely filed all reports and other materials required
to be filed thereunder with the Commission (the “SEC Reports”) during the
preceding twelve months except where the failure to so timely file has not had a
continuing Material Adverse Effect on the Company as of the Closing Date. As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the 1933 Act and the 1934 Act, as applicable, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.


(t) Listing. The Company's Common Stock is quoted on the NCM under the symbol
NEON. Except as disclosed on a current report on Form 8-K filed with the
Commission on March 23, 2007, the Company has not received any oral or written
notice that its Common Stock is not eligible nor will become ineligible for
listing on the NCM nor that its Common Stock does not meet all requirements for
the continuation of such listing. The Company satisfies all the requirements for
the continued listing of its Common Stock on the NCM.


(u) DTC Status. The Company’s transfer agent is a participant in, and the Common
Stock is eligible for transfer pursuant to, the Depository Trust Company
Automated Securities Transfer Program. The name, address, telephone number, fax
number, contact person and email address of the Company transfer agent is set
forth on Schedule 3(u) hereto.


(v) Intellectual Property. To the Company’s knowledge, the Company and its
Subsidiaries own, or possess adequate rights or licenses to use, all registered
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent applications, patent rights, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and other
intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses now conducted. None of the Company’s
Intellectual Property Rights have expired, or are expected to expire, within six
months from the date of this Agreement. The Company does not have any knowledge
of any infringement by the Company or its Subsidiaries of Intellectual Property
Rights of others. There is no pending, or to the best knowledge of the Company,
threatened action, suit, proceeding or any investigation, before any court,
governmental agency, or body or arbitrator having jurisdiction over the Company,
or any of its affiliates regarding its Intellectual Property Rights. The Company
and its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
8

--------------------------------------------------------------------------------




(w) Company Predecessor and Subsidiaries. The Company makes each of the
representations contained in Sections 3(a), (b), (c), (d), (e), (f), (h), (j),
(l), (o), (p), (q), and (v) of this Agreement, as same relate to each Subsidiary
of the Company. All representations made by or relating to the Company of a
historical or prospective nature and all undertakings described in Sections 6(d)
through 6(g) shall relate, apply and refer to the Company and its predecessors.
The Company represents that it owns 100% of the outstanding equity of the
Subsidiaries and rights to receive equity of the Subsidiaries free and clear of
all liens, encumbrances and claims. No person or entity other than the Company
has the right to own and receive any equity interest in the Subsidiaries.


(x) Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscriber
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date; provided, that, if such representation or warranty is made
as of a different date, in which case such representation or warranty shall be
true as of such date.
 
(y) Survival. The foregoing representations and warranties shall survive the
Closing Date.
 
4. Regulation D Offering, The offer and issuance of the Securities to the
Subscriber is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder.
5. Broker Fees; Indemnification, The Company on the one hand, and the Subscriber
on the other hand, agrees to indemnify the other against and hold the other
harmless from any and all liabilities to any persons claiming brokerage
commissions or similar fees other than Empire Asset Management, Inc. (the
“Broker”) on account of services purported to have been rendered on behalf of
the indemnifying party in connection with this Agreement or the transactions
contemplated hereby and arising out of such party’s actions. The Subscriber
acknowledges that the Company will (i) pay the Broker an aggregate cash fee up
to 10% of the Purchase Price on the Closing Date, which shall be allocated as
follows: selling commissions of 5%, a placement fee of 2.5% and a management fee
of 2.5%, (ii) pay the Broker $25,000.00 to apply towards reimbursement of
offering expenses, and pay additional offering expenses in excess of $25,000
submitted to the Company for reimbursement by the Broker, and (iii) issue to the
Broker one share of Common Stock for every 15 shares of Common Stock sold in
this Offering (120,000 shares if the maximum is sold). The Company represents
that there are no other parties entitled to receive fees, commissions, or
similar payments in connection with the offering described in this Agreement
except the Broker.
 
6. Covenants of the Company. The Company covenants and agrees with the
Subscriber as follows:
 
(a) Filing Requirements. For as long as the Company is a reporting issuer with
the Commission, the Company shall file all reports and other materials required
to be filed under the 1934 Act with the Commission.
 
(b) Listing/Quotation. The Company shall promptly secure the quotation or
listing of the Shares upon each national securities exchange, or automated
quotation system upon which they are or become eligible for quotation or listing
(subject to official notice of issuance).
 
9

--------------------------------------------------------------------------------


 
(c) Market Regulations. The Company shall notify the Commission, the NCM and
applicable state authorities, in accordance with their requirements, of the
transactions contemplated by this Agreement, and shall take all other necessary
action and proceedings as may be required and permitted by applicable law, rule
and regulation, for the legal and valid issuance of the Securities to the
Subscriber.
 
(d) Books and Records. From the date of this Agreement until the date twelve
months following the Closing Date (the “End Date”), the Company will keep true
records and books of account in which full, true and correct entries will be
made of all dealings or transactions in relation to its business and affairs in
accordance with generally accepted accounting principles applied on a consistent
basis.
 
(e) Governmental Authorities. From the date of this Agreement and until the End
Date, the Company shall duly observe and conform in all material respects to all
valid requirements of governmental authorities relating to the conduct of its
business or to its properties or assets.
 
(f) Non-Public Information. The Company covenants and agrees that except for the
Reports, Other Written Information and schedules and exhibits to this Agreement,
which information the Company undertakes to publicly disclose not later than the
sooner of the required or actual filing date of a Form 8-K, neither it nor any
other person acting on its behalf will at any time provide the Subscriber or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless (i) such disclosure is required under
the terms of this Agreement or (ii) prior thereto the Subscriber shall have
agreed in writing to keep such information in confidence. The Company
understands and confirms that the Subscriber shall be relying on the foregoing
representations in effecting transactions in securities of the Company.
 
(g) Notices. Until the End Date, the Company will maintain a United States
address and United States fax number for notices purposes under the Transaction
Documents.
 
(h) Use of Proceeds. Except as set forth on Schedule 6(h) attached hereto, the
Company shall use the net proceeds from the sale of the Securities hereunder for
working capital purposes and shall not use such proceeds for (a) the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) the redemption of any Common Stock or Common Stock equivalents or (c) the
settlement of any outstanding litigation.
 
7. Piggy-Back Registration Rights and Indemnification.
 
(a)  Piggy-Back Rights. As used in this Section 7(a):
 
“Effective Date” shall mean the date the Registration Statement is declared
effective by the Commission.
 
“Prospectus” shall mean the prospectus included in the Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the 1933 Act), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by the Registration Statement, and all
other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.
 
10

--------------------------------------------------------------------------------


 
“Registrable Securities” shall mean any Shares together with any securities
issued or issuable upon any stock split, dividend or other distribution,
adjustment, recapitalization or similar event with respect to the foregoing.
 
“Registration Statement” shall mean a registration statement, including the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.
 
(i) If, at any time during the period beginning on the Closing Date and ending
on the sooner of (A) the day falling 24 months after the Closing Date and (B)
when the Registrable Securities may be sold without restriction and without
volume limitations pursuant to Rule 144 of the 1933 Act, the Company shall
determine to prepare and file with the Commission a Registration Statement
relating to an offering for its own account or the account of others under the
1933 Act of any of its equity securities, other than on Form S-4 or Form S-8
(each as promulgated under the 1933 Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans (a “Registration”), then the Company shall
promptly send to the Subscriber a written notice of such determination and if,
within 15 days after receipt of such notice, the Subscriber shall so request in
writing, the Company shall include in such Registration Statement all or any
part of such Registrable Securities the Subscriber requests to be registered
provided, however, that (A) if such registration involves an underwritten public
offering, the Subscriber requesting such registration must sell its Registrable
Securities to the underwriters on the same terms (to the extent applicable) as
apply to the Company and (B) if, at any time after giving such written notice of
its intention to register its equity securities and prior to the Effective Date
of the Registration Statement filed in connection with such registration, the
Company shall, for any reason, terminate its attempt to register such equity
securities, the Company shall give written notice to the Subscriber and,
thereupon, the Company shall be relieved of its obligation to register any
Registrable Securities in connection with such registration.
 
(ii) If a Registration involves an underwritten public offering and the managing
underwriter thereof advises the Company that, in its view, the number of shares
of Common Stock proposed to be included in such Registration exceeds the largest
number of shares of Common Stock that can be sold without having an adverse
effect on such public offering (the “Maximum Offering Size”), the Company will
include in such Registration only that number of shares of Common Stock which
does not cause the Maximum Offering Size to be exceeded, in the following order
of priorities: (A) first, all securities the Company proposes to sell for its
own account, (B) second, up to the full number of securities proposed to be
registered for the account of the holders of securities entitled to inclusion of
their securities in the registration statement by reason of registration rights
existing on or prior to the date hereof, (C) third, the securities requested to
be registered by the Subscriber and (D) fourth, the securities requested to be
registered by other holders of securities entitled to participate in the
Registration. If as a result of the provisions of this Section 7(a)(ii), the
Subscriber is not entitled to include all such Registrable Securities in such
registration, the Subscriber may elect to withdraw its request to include any
Registrable Securities in such registration.
 
(iii) If the Company undertakes a Registration, the Company shall:
 
(A) Notify the Subscriber as promptly as reasonably possible of any of the
following events: (I) if the Commission issues any stop order suspending the
effectiveness of the Registration Statement or initiates any action, claim,
suit, investigation or proceeding for that purpose; (II) the Company receives
notice of any suspension of the qualification or exemption from qualification of
any Registrable Securities for sale in any jurisdiction, or the initiation or
threat of any action, claim, suit, investigation or proceeding for such purpose;
or (III) the financial statements included in the Registration Statement become
ineligible for inclusion therein or any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to the Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Subscriber in accordance with this
paragraph, then the Subscriber shall suspend the use of the Prospectus until the
Company (i) provides copies of a supplemented or amended Prospectus, or (ii)
advises in writing that the use of the Prospectus may be resumed and has
received copies of any additional or supplemental filings that are incorporated
by reference in the Prospectus. Notwithstanding the foregoing, the Company shall
not be required to amend or supplement the Registration Statement, any related
Prospectus or any document incorporated by reference therein for a period not to
exceed 60 consecutive days (or 120 days in the aggregate in any calendar year)
if there occurs or exists any pending corporate development the disclosure of
which would, in the good faith judgment of the Board of Directors of the
Company, be harmful to the business, operations, prospects, or condition
(financial or otherwise) of the Company and its subsidiaries, taken as a whole;
 
11

--------------------------------------------------------------------------------


 
(B) Deliver to the Subscriber, which delivery may be made electronically, by the
fifth business day after a Subscriber request, without charge, such reasonable
number of copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as the Subscriber may
reasonably request;
 
(C) To the extent required by law, prior to registration hereunder, use its
reasonable efforts to register or qualify or cooperate with the Subscriber in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as the Subscriber requests in writing and to do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by a Registration Statement; provided,
however, that the Company shall not be required for any such purpose to (I)
qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not be otherwise required to qualify but for the requirements
of this Section 7(a), or (II) subject itself to taxation; and
 
(D) Comply in all material respects with all applicable rules and regulations of
the Commission and the principal stock exchange or market on which the Common
Stock is then listed or eligible for trading.
 
(iv) The Subscriber shall have the right to select one legal counsel to review
and oversee any Registration (“Subscriber Counsel”) at the Subscriber’s expense.
Broker shall have the right to select its own legal counsel to review and
oversee any Registration (“Broker’s Counsel,” and together with Subscriber’s
Counsel “Legal Counsel”) at the Company’s expense, subject to a $5,000 cap on
legal expenses. The Company and Legal Counsel shall reasonably cooperate with
each other in performing the Company’s obligations under this Agreement.
 
(v) The Company shall pay all reasonable fees and expenses incident to a
Registration by the Company, including (A) all registration and filing fees and
expenses (including those related to filings with the Commission, in connection
with applicable state securities or “blue sky” laws and to Nasdaq), (B) printing
expenses (including expenses of printing certificates for Registrable Securities
and of printing copies of Prospectuses reasonably requested by the Subscriber),
(C) messenger, telephone and delivery expenses, (D) fees and disbursements of
counsel for the Company, and (E) fees and expenses of all other Persons retained
by the Company in connection with the Registration. Notwithstanding the
foregoing or anything in this Agreement to the contrary, each holder of the
Registrable Securities being registered shall pay all commissions and
underwriting discounts with respect to any Registrable Securities sold by it and
the fees and disbursements of any counsel or other advisors or experts retained
by such holders (severally or jointly).
 
12

--------------------------------------------------------------------------------


 
(vi) In connection with the preparation of a registration statement including
the Registrable Securities pursuant to this Section 7, Subscriber agrees to
furnish to the Company a completed questionnaire in a form acceptable to the
Company upon request. Subscriber agrees further to supplement the questionnaire
as necessary to enable the Company to respond to comments, if any, received by
the Commission. The Company shall not be required to include any Subscriber that
does not complete, date and execute a selling stockholder questionnaire.
 
(b) Indemnification.
 
(i) Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Subscriber and all of its members, officers and employees (and each
person, if any, who controls the Subscriber within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act) (collectively, the “Indemnitees”),
from and against any losses, claims, damages or liabilities (collectively,
“Losses”) to which they may become subject (under the 1933 Act or otherwise)
insofar as such Losses (or actions or proceedings in respect thereof) arise out
of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading or arise out of any failure by the Company
to fulfill any undertaking included in the Registration Statement and the
Company will, as incurred, reimburse the Indemnitees for any legal or other
expenses reasonably incurred in investigating, defending or preparing to defend
any such action, proceeding or claim; provided, however, that the Company shall
not be liable in any such case to the extent that such Loss arises out of, or is
based upon, an untrue statement or omission or alleged untrue statement or
omission made in such Registration Statement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Indemnitees specifically for use in preparation of the Registration Statement;
provided, further, however, that the foregoing indemnification shall not inure
to the benefit of any Indemnitee who failed to deliver a final Prospectus or an
amendment or supplement thereto (provided by the Company to such Indemnitee in
the requisite quantity and on a timely basis to permit proper delivery on or
prior to the relevant transaction date) to the person asserting any losses,
claims, damages and liabilities and judgments caused by any untrue statement of
a material fact contained in any Prospectus, or caused by any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, if such material misstatement or omission was cured in such
final Prospectus or amendment or supplement thereto.
 
(ii)  Indemnification by the Subscriber. The Subscriber agrees to indemnify and
hold harmless the Company (and each person, if any, who controls the Company
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act,
each officer of the Company who signs the Registration Statement and each
director of the Company), from and against any losses, claims, damages or
liabilities to which the Company (or any such officer, director or controlling
person) may become subject (under the 1933 Act or otherwise), insofar as such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) arise out of, or are based upon, any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading in each case, on the
effective date thereof, if, and to the extent, such untrue statement or omission
or alleged untrue statement or omission was made in reliance upon and in
conformity with written information furnished by or on behalf of the Subscriber
specifically for use in preparation of the Registration Statement, and such
Subscriber will reimburse the Company (and each of its officers, directors or
controlling persons) for any legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim; provided, however, that in no event shall any indemnity under this
Section 7(b)(ii) be greater in amount than the net proceeds to the Subscriber as
a result of the sale of Registrable Securities pursuant to such Registration
Statement.
 
13

--------------------------------------------------------------------------------


 
(iii) Conduct of Indemnification Proceedings. If any action, claim, suit,
investigation or proceeding (a “Proceeding”) shall be brought or asserted
against any person entitled to indemnity hereunder (an “Indemnified Party”),
such Indemnified Party shall promptly notify the person from whom indemnity is
sought (the “Indemnifying Party”) in writing, and the Indemnifying Party shall
be entitled to participate therein, and to the extent that it shall wish to
assume the defense thereof, including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of all fees and expenses
incurred in connection with defense thereof. After notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
such Indemnifying Party shall not be liable to such Indemnified Party for any
legal expenses subsequently incurred by Indemnified Party in connection with the
defense thereof. An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties. If there exists or shall exist a conflict of
interest that would make it inappropriate in the reasonable judgment of the
Indemnified Party for the same counsel to represent both the Indemnified Party
and such Indemnifying Party or any affiliate or associate thereof, the
Indemnified Party shall be entitled to retain its own counsel at the expense of
such Indemnifying Party; provided, further, that no Indemnifying Party shall be
responsible for the fees and expense of more than one separate counsel for all
Indemnified Parties. The Indemnifying Party shall not settle an action without
the consent of the Indemnified Party, which consent shall not be unreasonably
withheld, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. All reasonable fees and expenses of the Indemnified Party
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten trading days of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided, that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such reasonable fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).
 
(iv) Contribution. If a claim for indemnification under Section 7(b)(i) or (ii)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or related to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 7(b)(iii), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 7(b)(iv) was
available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(b)(iv) were determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7(b)(iv), the Subscriber shall
not be required to contribute, in the aggregate, any amount which exceeds the
net proceeds actually received by the Subscriber from the sale of the
Registrable Securities subject to the Proceeding. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
14

--------------------------------------------------------------------------------


 
8. Miscellaneous.
 
(a)  Termination. This Agreement may be terminated by any Subscriber, as to such
Subscriber’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Subscribers, by written notice to
the other parties, if the Closing has not been consummated on or before March
31, 2008, subject to a 15 day extension; provided, however, that no such
termination will affect the right of any party to sue for any breach by the
other party (or parties).
 
(b)  Independent Nature of Subscribers’ Obligations and Rights. The obligations
of each Subscriber under this Agreement is several and not joint with the
obligations of any other Subscriber, and no Subscriber shall be responsible in
any way for the performance or non-performance of the obligations of any other
Subscriber under this Agreement or any other document relating to this
Agreement. Nothing contained herein and no action taken by any Subscriber
pursuant thereto, shall be deemed to constitute the Subscribers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Subscribers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Subscriber shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or any other document relating to this Agreement, and it
shall not be necessary for any other Subscriber to be joined as an additional
party in any proceeding for such purpose. Each Subscriber has been represented
by its own separate legal counsel in their review and negotiation of this
Agreement.
 
(c)  No Third-Party Beneficiaries This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person, except as otherwise set forth in Sections 2, 3, 7(b) and any other
specific provision hereof. Notwithstanding the foregoing, the Broker shall be a
third party beneficiary to the representations and warranties made by the
Company in section 3 of this Agreement.
 
(d)  Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Neonode Inc., 4000 Executive
Parkway, Suite 200, San Ramon, CA 94583, Attn: CFO, telecopier: (925) 355-2020,
and Biblioteksgatan 11, S111 46 Stockholm, Sweden, Attn: President, telecopier:
01146 8678 1851, with a copy only by hand delivery to: Reed Smith, LLP, II
Embarcadero Center, 20th Floor, San Francisco, CA 94111 Attn: Don Reinke (ii) if
to the Subscribers, to: the address and telecopier number indicated on the
signature pages hereto with a copy to the Broker: Empire Asset Management
Company, 2 Rector Street, 15th Floor, New York, New York 10006, Attn: Gregg
Zeoli, President, telecopier (212) 417-8229.
 
15

--------------------------------------------------------------------------------


 
(e) Entire Agreement; Assignment/Amendment. This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by the Company and the Subscriber. Neither the Company nor
the Subscriber have relied on any representations not contained or referred to
in this Agreement and the documents delivered herewith. No right or obligation
of the Company shall be assigned without prior notice to and the written consent
of the Subscriber. Any provision under this Agreement or any Transaction
Document may be amended, waived, terminated, suspended, cancelled or otherwise
modified if in writing signed by both the Company and Subscribers holding more
than 67% of the Shares.
 
(f) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by (i) facsimile signature and delivered by facsimile
transmission or (ii) “.pdf” format signature page and delivery by email.
 
(g) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to principles of conflicts of laws. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of California or in the federal courts located
in the state of California. The parties to this Agreement hereby irrevocably
waive any objection to such jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of such jurisdiction or
venue or based upon forum non conveniens. The parties executing this Agreement
and other agreements referred to herein or delivered in connection herewith on
behalf of the Company agree to submit to the in personam jurisdiction of such
courts and hereby irrevocably waive trial by jury. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other Transaction Document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.
 
(h) Specific Enforcement, Consent to Jurisdiction. The Company and Subscriber
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.
 
16

--------------------------------------------------------------------------------


 
(i) Calendar Days. All references to “days” in the Transaction Documents shall
mean calendar days unless otherwise stated. The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in San Francisco. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.


(j) Captions: Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
(k) Severability. In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
[THIS SPACE INTENTIONALLY LEFT BLANK]
 
17

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 
Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

     
NEONODE INC.
a Delaware corporation
           
By:_________________________________
Name:
Title:
Dated:_____________, 2008

 
SUBSCRIBER
AGGREGATE PURCHASE PRICE (CASH)
SHARES
Name of Subscriber:
 
______________________________________
 
Address:
______________________________________
 
______________________________________
 
Fax No.: ______________________________
Email address (not to - notice):
_________________________
Taxpayer ID# :
____________________________
Jurisdiction of organization (for entities): __________________________
 
 
______________________________________
(Signature)
Name: ________________________________
Title: _________________________________
 
______________________________________
(Signature)
Name: ________________________________
Title: _________________________________
 
   


 
 

18

--------------------------------------------------------------------------------



LIST OF EXHIBITS AND SCHEDULES
 
 
Exhibit A
 
Subscribers
 
Schedule 3(a)
 
Subsidiaries
 
Schedule 3(d)
 
Capitalization/Anti-Dilution Rights
 
Schedule 3(l)
 
Defaults
 
Schedule 3(o)
 
Undisclosed Liabilities
 
Schedule 3(u)
 
Transfer Agent
 
Schedule 6(h)
 
Use of Proceeds

 
19

--------------------------------------------------------------------------------



